DETAILED ACTION
	This action is responsive to 06/23/2022.
	Prior objection to claim 2 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention aims at improving an accuracy of detecting electrical properties of a transistor.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “ A display panel, comprising: a display area comprising a plurality of pixels; and a non-display area surrounding the display area; each of the plurality of pixels comprises a display pixel circuit; and the non-display area comprises one or more test pixel circuits, each of the one or more test pixel circuits having an equivalent circuit structure to the display pixel circuit, where the one or more test pixel circuits include a plurality of transistors, and electrodes of at least one of the plurality of transistors are respectively conductively coupled to different test pads and at least one of the conductive couplings formed through a via penetrating at least one insulating layer”, as recited in independent claim 1. Similar limitations are also recited in independent claim 14.
b) “A method of manufacturing a display panel, the method comprising: forming each film layer of a display pixel circuit on a base substrate; forming each film layer of one or more test pixel circuits on the base substrate which forms each film layer of a plurality of environmental pixel circuits; and forming test pads respectively conductively coupled to electrodes of at least one of a plurality of transistors in the one or more test pixel circuits; wherein the display panel comprises: a display area comprising a plurality of pixels; and Page 8 of 14Application No. 16/771,646 Application Filing Date: June 10, 2020 Docket No. BOE19315PCTUSa non-display area surrounding the display area; wherein each of the plurality of pixels comprises the display pixel circuit; and the non-display area comprises the one or more test pixel circuits, each of the one or more test pixel circuits having an equivalent circuit structure to the display pixel circuit, where the one or more test pixel circuits include the plurality of transistors, and the electrodes of the at least one of the plurality of transistors are respectively conductively coupled to different test pads”, as recited in independent claim 16. Similar limitations are also recited in claim 20. 
Other allowable subject matter was previously indicated in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627